DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 October 2021 has been entered.
Response to Amendment
Claims 1, 4, and 6-19 are currently pending. Claim 19 remains withdrawn. Claims 2 and 3 have been cancelled. Claims 1, 6-8, and 14 have been amended. Claims 1 and 8 have been amended to overcome the objections and claim 14 has been amended to overcome the 35 U.S.C. 112(b) rejection set forth in the Final Rejection mailed on 07 July 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 4, 6-9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kastelein et al. ‘733 (US Pub No. 2010/0069733 – previously cited) in view of Freyman et al. ‘429 (US Pub No. 2005/0080429) further in view of Alvarez et al. ‘102 (US Pub No. 2012/0312102 – previously cited).
Regarding claim 1, Kastelein et al. ‘733 teaches a catheter system (Figs 9 catheter 200’ and [0041]) comprising:
a catheter body, wherein at least a part of the catheter body is flexible (Fig. 9 loop 208 and [0040]);
several ring electrodes (Fig. 9 ring electrodes 210 and [0040]); and
several strain gauges (Fig. 9 strain sensors 218 and [0041]);
wherein each one of the ring electrodes surrounds at least a portion of the flexible part of the catheter body (see Fig. 9);
wherein each one of the strain gauges is arranged in a proximity of one of the ring electrodes (see Fig. 9); and
wherein each one of the strain gauges is configured to measure a measurement at a position and in a proximity of each one of the ring electrodes to indirectly detect a contact between the ring electrode and tissue ([0033]; “This collapse, which could be viewed on x-ray imaging or measured, for example, by strain gauges or optically, helps ensure that the electrodes 30 on the loop 28 contact the tissue with sufficient force to obtain accurate measurement of the electrical activity.”).
Kastelein et al. ‘733 teaches all of the elements of the current invention as mentioned above except for wherein each one of the strain gauges extends at least partially inside the catheter body; and wherein the measurement is wherein each one of the strain gauges is configured to measure a deformation of the flexible part of the catheter body.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each one of the strain gauges of Kastelein et al. ‘733 to extend at least partially inside the catheter body and to measure a deformation of the flexible part of the catheter body as Freyman et al. ‘429 teaches that this will aid in providing an indication of the amount of localized bending of a portion of a catheter ([0024]). Applicant also fails to recite the criticality of each one of the strain gauges extending at least partially inside the catheter body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substituted the bending indicators inside a catheter wall of Freyman et al. ‘429 for each one of the strain gauges, which are on the outside of a catheter, of Kastelein et al. ‘733 as it would be simple substitution of one known element for another to obtain predictable results. 
Kastelein et al. ‘733 teaches all of the elements of the current invention as mentioned above except for wherein the strain gauge comprises a piezoresistive material comprising a carbon component and an elastomer component.
Alvarez et al. ’102 teaches a force sensing device with piezoresistive composition which comprises one or more polymers and a plurality of conductive elements ([0075]-[0077]). The polymers may be elastomeric polymers ([0086]). The conductive elements may be metallic or semi-metallic material or carbon ([0096]-[0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strain gauge of Kastelein et al. ‘733 to include a piezoresistive material comprising a carbon component and an elastomer component as Alvarez et al. 
Regarding claim 4, Kastelein et al. ‘733 teaches wherein the catheter system is a Pig Tail catheter (Fig. 9).
Regarding claim 6, Kastelein et al. ‘733 in view of Freyman et al. ‘429 further in view of Alvarez et al. ‘102 teaches all of the elements of the current invention as mentioned above except for wherein each one of the strain gauges has a tubular shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each one of the strain gauges of Kastelein et al. ‘733 in view of Freyman et al. ‘429 further in view of Alvarez et al. ‘102 to include a tubular shape as this is considered as a matter of design choice, as Applicant has failed to recite an unexpected result or criticality of the tubular shape of the strain gauge (see MPEP 2144.04 IV. B.).
Regarding claim 7, Kastelein et al. ‘733 teaches wherein the ring electrodes and the strain gauges are arranged at a distal tip of the catheter body (see Fig. 9).
Regarding claim 8, Kastelein et al. ‘733 teaches wherein each one of the strain gauges is configured to output a change of resistance depending on the deformation of the flexible part of the catheter body at the position and proximity of one of the ring electrodes ([0033]), and wherein the catheter system further comprises a processing unit configured to calculate a contact force between the ring electrode and tissue based on the change of electrical resistance ([0041]).
Regarding claim 9, Kastelein et al. ‘733 teaches wherein the processing unit is spaced apart from the ring electrode ([0041]).
Regarding claim 17, Kastelein et al. ‘733 teaches further configured for one or more of sensing force ([0004]), ablation of tissue ([0042]), stimulation of tissue, delivery of a drug and/or insertion of an implant.
Regarding claim 18, Kastelein et al. ‘733 teaches further configured in a pig tail catheter device (Figs. 1-3), a balloon catheter device, a renal ablation device, a delivery catheter, a cochlea implant, a cardiac resynchronization device, a pacemaker, a neurostimulation device, a fluid pressure monitoring device, and/or a stent.
Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kastelein et al. ‘733 in view of Freyman et al. ‘429 further in view of Alvarez et al. ‘102 further in view of Lee et al. ‘646 (US Pub No. 2017/0221646 – previously cited).
Regarding claim 10, Kastelein et al. ‘733 in view of Freyman et al. ‘429 further in view of Alvarez et al. ‘102 teaches wherein at least some of the macropores in the carbon particles are infiltrated by polymeric chains to form a piezoresistive interconnection between the carbon particles. As mentioned in the rejection of claim 1, Alvarez et al. ’102 teaches a force sensing device with piezoresistive composition which comprises one or more polymers and a plurality of conductive elements ([0075]-[0077]). The polymers may be elastomeric polymers ([0086]). One of ordinary skill in the art would understand that the polymers and conductive elements would have to be interconnected to have piezoresistive characteristics.  It is noted that Applicant fails to denote any criticality for a macropore size between 50 and 1000 nm.
Kastelein et al. ‘733 in view of Freyman et al. ‘429 further in view of Alvarez et al. ‘102, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the carbon component comprises carbon particles comprising macropores having a size between 50 and 1000 nm measured by Hg porosimetry, wherein the elastomer component comprises polymeric chains.
Lee et al. ‘646 teaches macropores having a diameter larger than 50 nanometers ([0003]).

Regarding claim 12, Kastelein et al. ‘733 in view of Freyman et al. ‘429 further in view of Alvarez et al. ‘102, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the carbon particles are highly porous with a total pore volume between 0.7 and 3.5 cm3/g measured by Hg porosimetry.  It is noted that Applicant fails to denote any criticality for the above limitations.
Lee et al. ‘646 teaches a porous carbon material with a plurality of macropores. A distribution of pore volumes of the macropores, mesopores and micropores to enhance properties including electrical conductivity, heat conductivity and reduction oxidation of the porous carbon material ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon particles of Kastelein et al. ‘733 in view of Freyman et al. ‘429 further in view of Alvarez et al. ‘102, as applied to claim 1, to have a total volume as Lee et al. ‘646 teaches this would enhance properties including electrical conductivity, heat conductivity and reduction oxidation of the porous carbon material ([0003]). Regarding the range of 0.7 and 3.5 cm3/g, it would have been obvious, through routine experimentation, to determine the optimum total pore volume (“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).).
Regarding claim 13, Kastelein et al. ‘733 in view of Freyman et al. ‘429 further in view of Alvarez et al. ‘102 further in view of Lee et al. ‘646, as applied to claim 10, teaches all of the elements of the 
Lee et al. ‘646 teaches a distribution of pore volumes of the macropores to enhance properties including electrical conductivity, heat conductivity and reduction oxidation of the porous carbon material ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the macropores in the carbon particles of Kastelein et al. ‘733 in view of Freyman et al. ‘429 further in view of Alvarez et al. ‘102 further in view of Lee et al. ‘646, as applied to claim 10, to have a macropore volume as Lee et al. ‘646 teaches this would enhance properties including electrical conductivity, heat conductivity and reduction oxidation of the porous carbon material ([0003]). Regarding the range of 0.6 and 2.4 cm3/g, it would have been obvious, through routine experimentation, to determine the optimum macropore volume (“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).).
Regarding claim 14, Kastelein et al. ‘733 in view of Freyman et al. ‘429 further in view of Alvarez et al. ‘102, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the carbon particles further comprise mesopores with a size between 2 and 50 nm and a mesopore volume between 0.05 and 0.2 cm3/g measured by Hg porosimetry. It is noted that Applicant fails to denote any criticality for the above limitations.
Lee et al. ‘646 teaches mesopores having a diameter ranging from 2 nanometers to 50 nanometers and a distribution of pore volumes of the mesopores to enhance properties including electrical conductivity, heat conductivity and reduction oxidation of the porous carbon material ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon particles of Kastelein et al. ‘733 in view of Freyman et al. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kastelein et al. ‘733 in view of Freyman et al. ‘429 further in view of Alvarez et al. ‘102 further in view of Lee et al. ‘646, as applied to claim 10, further in view of Larsen et al. ‘525 (US Pub No. 2006/0181525 – previously cited).
Regarding claim 11, Kastelein et al. ‘733 in view of Freyman et al. ‘429 further in view of Alvarez et al. ‘102 further in view of Lee et al. ‘646, as applied to claim 10, teaches all of the elements of the current invention as mentioned above except for wherein the polymeric chains are configured to rearrange when the piezoresistive material is subjected to a compressive load so that electrical paths form between the carbon particles to decrease an electrical resistance of the piezoresistive material.
Larsen et al. ‘525 teaches an electrically conductive material with carbon and polymeric film materials (Fig. 3 conductive material 140a). The conductivity of the film increases as electrical resistance decreases as pressure is applied. When pressure is applied, the carbon material is rearranged, as seen in Figs. 3A and 3B ([0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymeric chains of Kastelein et al. ‘733 in view of Freyman et al. ‘429 further in view of Alvarez et al. ‘102 further in view of Lee et al. ‘646, as applied to claim 10, to rearrange when the piezoresistive material is subjected to a compressive load so that electrical paths .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kastelein et al. ‘733 in view of Alvarez et al. ‘102 further in view of Fukuyo et al. ‘964 (US Pub No. 2016/0096964 – previously cited).
Regarding claim 15, Kastelein et al. ‘733 in view of Freyman et al. ‘429 further in view of Alvarez et al. ‘102, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the carbon component is graphitized to a graphitization degree between 60 and 80%. It is noted that Applicant fails to denote any criticality for a graphitization degree between 60 and 80%.
	Fukuyo et al. ‘964 teaches a carbon nanotube may be subjected to heat treatment in the presence of a graphitizing catalyst to improve the crystallinity (graphitization degree) for the purpose of improving conductivity ([0132]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon component of Kastelein et al. ‘733 in view of Freyman et al. ‘429 further in view of Alvarez et al. ‘102, as applied to claim 1, to include being graphitized as Fukuyo et al. ‘964 teaches this would improve conductivity ([0132]). Regarding the range of 60 and 80%, it would have been obvious, through routine experimentation, to determine the optimum graphitization degree (“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kastelein et al. ‘733 in view of Freyman et al. ‘429 further in view of Alvarez et al. ‘102 further in view of Istvan ‘521 (US Pub No. 2007/0048521 – previously cited).
Regarding claim 16, Kastelein et al. ‘733 in view of Freyman et al. ‘429 further in view of Alvarez et al. ‘102, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the carbon particles comprise no micropores with a pore size smaller than 2 nm measured based on the Brunauer-Emmet-Teller method.  It is noted that Applicant fails to denote any criticality for a pore size smaller than 2 nm.
Istvan ‘521 teaches carbon pore size should be ideally larger than 3-4 nm, as it has been shown experimentally that micropores below 2 nm contribute almost no capacitance ([0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon particles of Kastelein et al. ‘733 in view of Freyman et al. ‘429 further in view of Alvarez et al. ‘102, as applied to claim 1, to include no micropores with a pore size smaller than 2 nm measured based on BET as Istvan ‘521 teaches that micropores below 2 nm contribute almost no capacitance ([0006]), which would decrease electrical conductivity.
Response to Arguments
Applicant argues that Kastelein et al. ‘733 does not teach a catheter comprising several electrodes. Examiner respectfully disagrees, as Fig. 9 of Kastelein et al. ‘733 teaches several electrodes 210 that are wrapped around the catheter body, indicating that there are several ring electrodes. Applicant also argues that Kastelein et al. ‘733 and Couvillon, Jr. ‘447 do not teach several strain gauges which at least partially extend inside the catheter body and wherein each one of the strain gauges is configured to measure a deformation of the flexible part of the catheter body at a position. Examiner respectfully agrees. However, upon further consideration, it was found that Freyman et al. ‘429 teaches 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amundson et al. ‘995 (US Pub No. 2005/0014995) teaches a catheter with four ring electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791